11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

Yamil Luciano,                                  * From the County Court at Law No. 2
                                                 of Midland County,
                                                 Trial Court No. CC18593.

Vs. No. 11-17-00203-CV                          * July 11, 2019

Faith Slocum,                                   * Memorandum Opinion by Wright, S.C.J.
                                                  (Panel consists of: Bailey, C.J.,
                                                  Stretcher, J., and Wright, S.C.J.,
                                                  sitting by assignment)
                                                  (Willson, J., not participating)


      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed.